Exhibit 99.1 Mountain Province Corporate Profile Mountain Province Diamonds is a Canadian diamond development company headquartered in Toronto, Ontario. The Company’s primary asset is its 49 percent interest in Gahcho Kué, one of Canada’s largest high grade diamond deposits. This interest is held through the Gahcho Kué Joint Venture with De Beers Canada (51 percent). The Gahcho Kué Project is a highly diamondiferous primary kimberlite cluster located at Kennady Lake, approximately 300 kilometres northeast of Yellowknife in Canada’s Northwest Territories. Gahcho Kué is the largest diamond mine under development in the Western world, and has the potential to become one of Canada’s major diamond mines. Mission Mountain Province plans to maximize shareholder value through the optimal permitting, development, construction and operation of the Gahcho Kué diamond mine. Stock Exchange Information Mountain Province trades on the Toronto Stock Exchange (TSX: MPV) and the New York Stock Exchange (NYSE AMEX: MDM). Mountain Province Corporate Profile Mountain Province Diamonds is a Canadian diamond development company headquartered in Toronto, Ontario. The Company’s primary asset is its 49 percent interest in Gahcho Kué, one of Canada’s largest high grade diamond deposits. This interest is held through the Gahcho Kué Joint Venture with De Beers Canada (51 percent). The Gahcho Kué Project is a highly diamondiferous primary kimberlite cluster located at Kennady Lake, approximately 300 kilometres northeast of Yellowknife in Canada’s Northwest Territories. Gahcho Kué is the largest diamond mine under development in the Western world, and has the potential to become one of Canada’s major diamond mines. Exploration of the Gahcho Kué kimberlites was completed in 2008. An independent 43-101 compliant resource report published in May 2009 estimates that three of the Gahcho Kué kimberlites (5034, Hearne and Tuzo) contain an indicated mineral resource of 50.5 million carats grading 1.67 carats per tonne, and an inferred mineral resource of 10.3 million carats grading 1.73 carats per tonne. An independent diamond valuation conducted in April 2010 established an actual price per carat for the Gahcho Kué diamonds of US$134. A positive independentfeasibility study on the Gahcho Kué Project was completed in August 2010 supporting an economically viable, technically credible and environmentally sound, development plan for the Gahcho Kué . As the feasibility study meets the minimum 15% IRR hurdle rate specified in the joint venture agreement between Mountain Province and De Beers, the partners are preparing to make a decision to build. The Gahcho Kué environmental impact assessment is nearing completion and is expected to be filed with the Mackenzie Valley Environmental Review Board before the end of 2010. Mobilization for construction will commence once this review process has been successfully completed. Mission Mountain Province plans to maximize shareholder value through the optimal permitting, development, construction and operation of the Gahcho Kué diamond mine. Stock Exchange Information Mountain Province trades on the Toronto Stock Exchange (TSX: MPV) and the New York Stock Exchange (NYSE AMEX: MDM). Investing in Gahcho Kué 2 Message to Shareholders The past year has been one of the most defining for Mountain Province Diamonds since the discovery of the 5034 kimberlite in 1994. A $10M independent feasibility study was completed in August 2010 confirming what so many shareholders have believed over the past sixteen years: Gahcho Kué is an economically robust diamond project. The feasibility study indicates that Gahcho Kué can support an eleven year mine producing an average of approximately 4.5 million carats a year. The projected capital and operating costs are both highly competitive and ensure a rapid capital pay-back. As the internal rate of return surpasses the minimum 15% defined in the joint venture agreement between Mountain Province and De Beers Canada, the partners are now required to support a decision to build. Our focus now turns to permitting and financing. The Gahcho Kué environmental impact assessment is due to be filed with the Mackenzie Valley Environmental Review Board prior to the end of 2010. The duration of the review will depend upon the number of enquiries received from interested and affected parties and the time it takes to satisfy these enquiries. I am hopeful that the review process will be efficient and effective in supporting the most optimal development plan for Gahcho Kué. While there is no doubt that Gahcho Kué will affect the environment and communities in the vicinity of the mine, I know I speak on behalf of all shareholders when I say that we are committed to minimizing any potentially negative impacts. Much experience has been gained at the three other diamond mines operating in the Northwest Territories, and we expect that experience to guide us forward. Shareholders can follow the progress of our permitting on www.reviewboard.ca. My thanks go to our shareholders, Board of Directors, and CFO for their continued support over the past year. Patrick Evans President and CEO October 1, 2010 Investing in Gahcho Kué 3 Investing in Gahcho Kué Strategic Location Gahcho Kué is located in the Northwest Territories - the heart of Canada’s diamond mining industry. Gahcho Kué is a cluster of six known kimberlites, four of which are subject to the joint venture with De Beers Canada. Three of the kimberlites - 5034, Hearne and Tuzo - are in our resource statement. Gahcho Kué Independent Mineral Resource Statement (AMEC America, April 2009) Resource Volume Tonnes Carats Grade Pipe Classification (Mm3) (Mt) (Mct) (cpht) Indicated Inferred Hearne Indicated Inferred Tuzo Indicated Inferred Summary Indicated Inferred Notes: 1)Mineral Resources are reported at a bottom cut-off of 1.0 mm 2)Mineral Resources are not Mineral Reserves and do not have demonstrated economic viability 3)Volume, tonnes, and carats are rounded to the nearest 100,000 Gahcho Kué Independent Diamond Valuation (WWW International Diamond Consultants, April 2010) Actual Price (US$/carat) Kimberlite Carats US Dollar US$/carat Tuzo Hearne Total Gahcho Kué Independent Feasibility Study (JDS Energy and Mining, September 2010) IRR +15% Initial Capital Cost C$550M to C$600M Total Operating Cost C$48 per tonne to C$60 per tonne Mine life 11 years Payback Period Less than 2 years Average annual production 4.5 million carats Investing in Gahcho Kué 4 Investing in Diamonds Scarcity of New Mines Gahcho Kué was discovered in 1994. Since then no other world-class hard-rock diamond discovery has been made. Gahcho Kué is also the largest diamond development project globally. There are currently approximately twenty-two primary diamond mines in the world today. By 2013/14 when Gahcho Kué could commence production, this number is expected to fall to approximately twelve. Through its interest in Gahcho Kué, Mountain Province is exceptionally well placed to participate in the development of one of the world’s largest and potentially most profitable new diamond mines. Looming Diamond Shortage Prior to the credit crisis and the resulting global recession, rough diamond prices were increasing sharply - a reflection of robust demand through 2007 and into early 2008. During the last quarter of 2008, rough prices were estimated to have fallen by approximately 50 percent. A number of major producers curtailed production dramatically. The result has been a slow but steady recovery in rough diamond prices from 2009 into 2010 with reports of price recoveries back to pre-recession levels. However, demand for polished diamonds remains weak and is likely to persist into 2011. By 2014, shortly after Gahcho Kué commences production, global rough diamond demand is expected to outstrip an ever diminishing supply as older mines are taken out of production. Rough diamond prices are expected to continue rising sharply over the next decade, which will provide good price support for production from an already robust Gahcho Kué. Powerful New Markets While the United States accounts for 50 percent of global diamond sales, the largest demand increases are coming from China, India and the Middle East. Through the current recession, demand has remained strongest in China, a vast and largely untapped market. During the first quarter of 2010, for the first time ever, China surpassed the United States in the importation of polished diamonds, reflecting the depth and strength of the Chinese market. Canada: The New Diamond Frontier With the commissioning of the Victor and Snap Lake mines during 2008, Canada now has four producing primary kimberlite mines. Gahcho Kué willbe the fifth, securing Canada’s position as a global leader in diamond production - larger than South Africa, and rivaling Russia and Botswana. Canada’s diamonds have secured a worldwide reputation for exceptional gem quality. They are also in high demand because they are produced under stringent social and environmental regulations. The Diamond Market Rough Diamond Prices Rough Diamond Supply/Demand Investing in Gahcho Kué 5 Corporate Highlights Gahcho Kué Joint Venture • Mountain Province 49%, De Beers 51% • Strategic and material decisions require consent of both partners • Each partner contributes a proportionate share of development costs • Each partner markets their own share of production • Historic project costs reduced to C$120M • Mountain Province to repay De Beers C$59M (49%) on the following schedule: - C$200,000 on signing of 2009 Agreement - C$5.1M towards the feasibility study - C$10M within 90 days of completion of feasibility study with +15% IRR and a decision to build - C$10M within 90 days of issuance of construction and operating permits - C$10M within 90 days of commencement of commercial production - The balance following commercial production Investing in Gahcho Kué 6 Corporate Information Head Office 401 Bay Street Suite 2700, P.O. Box 152 Toronto, Ontario M5H 2Y4 T:416-361-3562 F:416-603-8565 Investor Relations Patrick Evans President and CEO T:416-361-3562 F:416-603-8565 E:info@mountainprovince.com www.mountainprovince.com Registrar & Transfer Agent Computershare Investor Services 100 University Avenue, 9th Floor Toronto, Ontario M5J 2Y1 T:416-263-9200 F:888-453-0330 E:service@computershare.com Auditors KPMG LLP 333 Bay Street, Suite 4600 Toronto, Ontario M5H 2S5 Legal Counsel Fraser Milner Casgrain LLP 77 King Street West Suite 400, P.O. Box 42 Toronto Dominion Centre Toronto, Ontario M5K OA1 Officers and Directors Jonathan Comerford, MBA Chairman Patrick Evans President, CEO and Director Jennifer Dawson CFO and Corporate Secretary D.H.W. Dobson, CA Director Elizabeth Kirkwood Director Peeyush Varshney, LL.B Director Carl G. Verley, B.Sc., P.Geo. Director David Whittle, CA Director Investing in Gahcho Kué 7 Investing in Gahcho Kué 8 Mountain Province Diamonds Inc. Management’s Discussion and Analysis For the nine month fiscal period ended December 31, 2009 The Company has changed its year-end from March 31 to December 31, effective December 31, 2009, to align its fiscal year-end with that of De Beers Canada Inc., the operator of the Gahcho Kué Project. The following management’s discussion and analysis (“MD&A”) of the operating results and financial position of Mountain Province Diamonds Inc. (“the Company” or “Mountain Province” or “MPV”) is prepared as at March 30, 2010, and should be read in conjunction with the audited consolidated financial statements and the notes thereto of the Company for the nine month fiscal period ended December 31, 2009. These audited consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles, and all amounts are expressed in Canadian dollars, unless otherwise stated. This MD&A may contain “forward-looking statements” which reflect the Company’s current expectations regarding the future results of operations, performance and achievements of the Company, including potential business or mineral property acquisitions and negotiations and closing of future financings. The Company has tried, wherever possible, to identify these forward-looking statements by, among other things, using words such as “anticipate”, “believe”, “estimate”, “expect” and similar expressions. The statements reflect the current beliefs of the management of the Company, and are based on currently available information. Accordingly, these statements are subject to known and unknown risks, uncertainties and other factors, which could cause the actual results, performance, or achievements of the Company to differ materially from those expressed in, or implied by, these statements. The Company undertakes no obligation to publicly update or review the forward-looking statements whether as a result of new information, future events or otherwise, other than as required under applicable securities laws. Historical results of operations and trends that may be inferred from the following discussions and analysis may not necessarily indicate future results from operations. For additional information, reference is made to the Company’s press releases and Annual Information Form on Form 20-F filed on SEDAR at www.sedar.com and on the Company’s website at www.mountainprovince.com. Except where specifically indicated otherwise, technical information included in this MD&A regarding the Company’s mineral projects has been reviewed by Carl Verley, a Director of the Company and a Qualified Person as defined by National Instrument 43-101 - Standards of Disclosure for Mineral Properties (“NI 43-101”). OVERALL PERFORMANCE Mountain Province Diamonds Inc. is a Canadian resource company in the process of permitting and developing a diamond deposit (the “Gahcho Kué Project” or the “Project”) located in the Northwest Territories (“NWT”) of Canada. The Company’s primary asset is its 49% interest in the Gahcho Kué Project. The Company entered into a letter of agreement with De Beers Canada Exploration Inc. (“De Beers Canada”) in 1997, subsequently continued under and pursuant to an agreement concluded in 2002, in which De Beers Canada had agreed to carry all costs incurred by the Project. Under the agreement with De Beers Canada in effect until July 3, 2009, the Company was not responsible for funding the Project, and De Beers Canada had no recourse to the Company for repayment of funds until, and unless, the Project was built, in production, and generating net cash flows. Investing in Gahcho Kué 2 On July 3, 2009, the Company entered the 2009 Agreement with De Beers Canada (jointly, the “Participants”) under which: i. The Participants’ continuing interests in the Gahcho Kué Project will be Mountain Province 49% and De Beers Canada 51%, with Mountain Province’s interest no longer subject to the dilution provisions in the 2002 Agreement except for normal dilution provisions which are applicable to both Participants; ii. Each Participant will market their own proportionate share of diamond production in accordance with their participating interest; iii. Each Participant will contribute their proportionate share to the future project development costs; iv. Material strategic and operating decisions will be made by consensus of the Participants as long as each Participant has a participating interest of 40% or more; v. The Participants have agreed that the sunk historic costs to the period ending on December 31, 2008 will be reduced and limited to $120 million; vi. Mountain Province will repay De Beers Canada $59 million (representing 49% of an agreed sum of $120 million) in settlement of the Company’s share of the agreed historic sunk costs on the following schedule: • $200,000 on execution of the 2009 Agreement (Mountain Province’s contribution to the 2009 Joint Venture expenses to date of execution of the 2009 Agreement - paid; recorded as “company portion of project costs”); • Up to $5.1 million in respect of De Beers Canada’s share of the costs of a feasibility study to be commissioned as soon as possible ($1,290,838 recorded to December 31, 2009, recorded as “sunk cost repayment”); • $10 million upon the earlier of the completion of a feasibility study with a 15% IRR and/or a decision to build; • $10 million following the issuance of the construction and operating permits; • $10 million following the commencement of commercial production; and • The balance within 18 months following commencement of commercial production. Since these payments are contingent on certain events occurring, and/or work being completed, they will be recorded as the payments become due or are made. Mountain Province has agreed that the Company’s marketing rights under the 2009 Agreement may be diluted if the Company defaults on certain of the repayments described above if and when such payments become due. The 2009 Agreement’s provision for consensus decision-making for material strategic and operating decisions provides the Company with joint control for the Gahcho Kué Project with De Beers Canada, and the Company now accounts for the Project as a Joint Venture. Accordingly, the Company has determined its proportionate share (49%) of the assets, liabilities, revenues and expenses of the joint venture, and recorded them in the consolidated financial statements effective July 4, 2009. The Company, in conjunction with De Beers Canada, is conducting a definitive feasibility study on the Gahcho Kué Project, but has not yet determined whether these properties contain mineral reserves that are economically recoverable. The underlying value and recoverability of the amounts shown for mineral properties and deferred exploration costs is dependent upon the ability of the Gahcho Kué Project to complete the successful design, permitting, construction of the Gahcho Kué Project and future profitable production. Failure to achieve the above will require the Company to write-off costs capitalized to date. GAHCHO KUÉ PROJECT The Gahcho Kué Project is located within the District of Mackenzie in the Northwest Territories. The Project covers approximately 10,353 acres, and encompasses four mining leases (numbers 4341, 4199, 4200, and 4201) held in trust by the Operator, De Beers Canada. The Project hosts four primary kimberlite bodies - Hearne, Tuzo, Tesla, and 5034 which is further delineated into 5034 North, South, Centre, East and West. The four kimberlite bodies are within two kilometres of each other. Investing in Gahcho Kué 3 PROJECT TECHNICAL STUDY An in-depth technical study of the Hearne, Tuzo, and 5034 kimberlite bodies was undertaken by the Gahcho Kué Project in 2003 with the final results of the study presented to the Company in June 2005. Based on the results of the 2005 study, the Project was advanced to permitting and advanced exploration stages. Applications for construction and operating permits were submitted in November 2005. A review of the 2005 technical study was initiated during the second half of 2006 with a view to reducing the projected capital and operating costs. Work on the updated technical study review continued through 2007 and 2008. On December 16, 2008, it was reported that the Gahcho Kué Project received a proposal from an independent engineering firm to produce a NI 43-101 definitive feasibility study for the Gahcho Kué Project. On September 1, 2009, the Company announced JDS Energy and Mining Inc. (“JDS”), an independent engineering firm, had been appointed by the Gahcho Kué Joint Venture to conduct the feasibility study. The selection of JDS was based on technical, project management and economic merits. The feasibility study, which commenced in August 2009, is expected to take approximately twelve months to complete with a budget of approximately $10 million. On January 25, 2010, the Company announced that the feasibility study is progressing satisfactorily and remains on budget and on schedule for completion by mid-2010. Key elements of the feasibility study, including the mine schedule, pit design, waste dump design, process plant design, and waste and water management are advancing satisfactorily. ADVANCED EXPLORATION On December 16, 2008, the Company announced that following completion of the 2008 Tuzo bulk sampling program, resource drilling at the Gahcho Kué Project had concluded, and attention would turn to completion of updated geology and resource models. Accordingly, the Gahcho Kué Project retained AMEC Americas Limited (“AMEC”) to produce a NI 43-101 Technical Report updating the Gahcho Kué geology and resource models (see “Gahcho Kué Mineral Resource Estimate” below). INDEPENDENT DIAMOND VALUATION On November 17, 2008, the Company announced the results of an independent diamond valuation for the Gahcho Kué Project which was undertaken by WWW International Diamond Consultants Ltd. (“WWW”) at the London offices of the Diamond Trading Company on September 22 and 23, 2008. Subsequent to the valuation, WWW revised its Price Book and all diamond values presented below are based on the WWW Price Book as at October 13, 2008. Table 1 below reflects the actual price per carat for the parcel of 8,195.17 carats of diamonds recovered from the Gahcho Kué Project. Table 1 Actual Price (US$/carat) Kimberlite Carats US$/carat Dollars Tuzo Hearne 62 Total Table 2 below presents models of the average price per carat (US$/carat) for each kimberlite lithology. The modeled price per carat is determined using statistical methods to estimate the average value of diamonds that will be recovered from potential future production from the Gahcho Kué Project. Investing in Gahcho Kué 4 Table 2 Models of Average Price (US$/carat) Kimberlite Model Price Minimum Price High Price ($/carat) ($/carat) ($/carat) 5obe 5034 Centre 5034 West Tuzo Other 88 80 Tuzo TK TK1 91 Tuzo TK 70 64 83 Hearne 73 67 86 (+1.50mm bottom cut-off) In their report to Mountain Province, WWW stated: “The Tuzo sample and the 5034 East sample both contained one high value large stone. For Tuzo there was a 25.14 carat stone valued at $17,000 per carat and 5034 East had a 9.90 carat stone valued at $15,000 per carat. It is encouraging that such high value stones were recovered in samples of this size. If they are found in the same frequency throughout the resource then the modelled APs [Average Prices] will certainly be towards the “high” values” [highlighted in the right column of Table 2 above]. Gahcho Kué Mineral Resource Estimate The resource estimate prepared by AMEC was announced by the Company on May 26, 2009 in a press release titled “Mountain Province Diamonds Announces Updated Mineral Resource Estimate for Gahcho Kué Diamond Project”. In the press release, the Company reported that the NI 43-101 compliant technical report prepared by AMEC describes an updated mineral resource estimate on the Gahcho Kué Project that incorporates information from geological and diamond revenue data updates completed since the previous Technical Report of 2003. The updated resource estimate is summarized as follows in Table 3: Table 3 Gahcho Kué 2009 Mineral Resource Summary (Effective Date April 20, 2009) Resource Volume Tonnes Carats Grade Pipe Classification (Mm3) (Mt) (Mct) (cpht) Indicated Inferred Hearne Indicated Inferred Tuzo Indicated Inferred Summary Indicated Inferred Notes: 1) Mineral Resources are reported at a bottom cut-off of 1.0 mm; cpht carats per hundred tonnes 2) Mineral Resources are not Mineral Reserves and do not have demonstrated economic viability 3) Volume, tonnes, and carats are rounded to the nearest 100,000 4) Tuzo volumes and tonnes exclude 0.6 Mt of a granite raft 5) Diamond price assumptions used to assess reasonable prospects of economic extraction reflect mid-2008 De Beers price book with a 20% increase factor. The prices assumed, on a per pipe basis (in US$), equate to $113/ct for 5034, $76/ct for Hearne and $70/ct for Tuzo. Investing in Gahcho Kué 5 The Company further announced that AMEC, in their NI 43-101 report, confirmed that the scientific and technical data on the Gahcho Kué Project is now of sufficient quality and level of detail to support a feasibility study. AMEC concluded that all of the indicated mineral resources and a significant portion of the inferred resources were shown to have reasonable prospects of economic extraction through open-pit mining. The inferred resources of the Hearne pipe material lying outside of the resource pit shell was, at least conceptually, shown to have reasonable prospects of economic extraction using underground mining methods. All the Gahcho Kué kimberlites remain open to depth. The AMEC technical report is dated April 20, 2009, and is entitled “Gahcho Kué Kimberlite Project NI 43-101 Technical Report, Northwest Territories, Canada”. A copy of the full report is available on SEDAR, and on the Company’s website at www.mountainprovince.com. PERMITTING In November 2005, De Beers Canada, as operator of the Gahcho Kué Project, applied to the Mackenzie Valley Land and Water Board for a Land Use Permit and Water License to undertake the development of the Gahcho Kué diamond mine. On December 22, 2005, Environment Canada referred the applications to the Mackenzie Valley Environmental Impact Review Board (“MVEIRB”), which commenced an Environmental Assessment (“EA”). On June 12, 2006, the MVEIRB ordered that an Environment Impact Review (“EIR”) of the applications should be conducted. The MVEIRB published draft Terms of Reference and a draft Work Plan for the Gahcho Kué Project in June 2007, and called for comments from interested parties by July 11, 2007. The EIR is designed to identify all of the key environmental issues that will be impacted by the development of the Gahcho Kué diamond mine and to facilitate participation by key stakeholders in addressing these issues. On December 17, 2007, the Company announced that the MVEIRB published the final terms of reference for the Gahcho Kué Environment Impact Statement (“EIS”) on October 5, 2007. On May 9, 2008, the Project Operator, De Beers, advised the MVEIRB that the filing of the EIS will be deferred to the fall 2008. The feasibility study commissioned in August 2009 is expected to impact the final project description and the Project Operator, De Beers Canada, had previously advised the Mackenzie Valley Environmental Impact Review Board that submission of the Gahcho Kué Environmental Impact Statement would be further deferred pending the completion of an updated project description. On January 25, 2010, the Company announced that the Gahcho Kué feasibility study was progressing satisfactorily, on budget and on schedule for completion by mid-2010. Key elements of the feasibility study, including the mine schedule, pit design, waste dump design, process plant design, and waste and water management were advancing satisfactorily. A final draft of the Gahcho Kué project description was presented to the Gahcho Kué Participants. Once completed, the project description will be incorporated into the Environmental Impact Statement (“EIS”), which will be submitted to the MVEIRB. Key elements of the draft project description include the following: • Average annual production rate of approximately 3 million tonnes of ore; • Life of mine from the open-pit resource of approximately 12 years; and • Average annual production rate of approximately 4.5 million carats. The above elements of the project description are provided for guidance purposes and remain subject to final review, confirmation and approval by the Participants. Finalization of the EIS is running in parallel with the feasibility study with the intention of completing permitting for the Gahcho Kué Project at the earliest possible date. Investing in Gahcho Kué 6 OTHER EXPLORATION In 2005, the Gahcho Kué Project retained four leases for the development of the Gahcho Kué Project; the Company has retained five leases for future exploration; and 21 leases were transferred to GGL Diamond Corp., an unrelated third party, in exchange for a 1.5 percent royalty. The Kelvin and Faraday kimberlite bodies (located approximately 9km and 12km, respectively, from the Gahcho Kué Project) were discovered in 1999-2000. The Kelvin and Faraday bodies are small blows along a dyke system. No further evaluation of the Kelvin and Faraday kimberlites has taken place since 2004. RESULTS OF OPERATIONS Selected Annual Information Nine Twelve Twelve months ended months ended months December 31, March 31, ended March 31, Interest income $ $ $ Expenses ) ) ) Gain on sale of long-term investments – – Net loss for the period before tax recovery ) ) ) Net income (loss) for the period (after tax recovery) ) ) Basic and diluted earnings (loss) earnings per share ) ) Cash flow used in operations ) ) ) Cash and cash equivalents, end of period Total assets Future income tax liability Dividends declared Nil Nil Nil Nine Months ended December 31, 2009 The Company has changed its year-end from March 31 to December 31, effective December 31, 2009, to align its fiscal year-end with that of De Beers Canada Inc., the operator of the Gahcho Kué Project. The Company’s net loss for the nine months ended December 31, 2009 was $1,458,338, or $0.02 per share, compared with a net loss of $1,537,590, or $0.03 per share for the twelve months ended March 31, 2009. Before the Company’s tax recovery of $509,686 (March 31, 2009 - $222,796), the net loss was $1,968,024 (March 31, 2009 - $1,760,386) for the nine months ended December 31, 2009. The net loss for the nine months ended December 31, 2009 includes stock-based compensation expense of $268,405 compared to stock-based compensation expense for the twelve months ended March 31, 2009 of $574,200. The options were granted in August 2009 to an officer of the Company, and vested with the approval of the amended Company Stock Option Plan by the shareholders at the annual and general meeting on September 10, 2009, and the receipt of regulatory approval of the amended Company Stock Option Plan in October 2009. They were granted for a five-year term. The net loss for the nine months ended December 31, 2009 also includes the Company’s proportional share of expenses of the Gahcho Kué Project in the amount of $210,789. On July 3, 2009, as discussed under the section titled “Overall Performance”, the Company entered into the 2009 Agreement with De Beers Canada Inc. relating to the Gahcho Kué Project. With the execution of the 2009 Agreement, the Company proportionately consolidates the assets, liabilities, revenues and expenses of the Gahcho Kué Project. Investing in Gahcho Kué 7 Operating expenses, excluding stock-based compensation and the expenses associated with the Project, totaled $1,500,795 for the nine months ended December 31, 2009 compared to $1,222,968 for the twelve months ended March 31, 2009. The most significant increase in the operating expenses is in professional fees, which includes incremental legal and accounting fees associated with the 2009 Agreement. Professional fees increased from $185,011 for the year ended March 31, 2009 to $350,994 for the nine months ended December 31, 2009. Promotion and investor relations increased to $154,029 at December 31, 2009 from $82,816 as a result of increased marketing of the Company. Office and administration and salary and benefits increased from prior year as a result of capital and payroll taxes for prior years not previously recorded by the Company. Summary of Quarterly Results December 31, 2009 Fiscal Nine Months Third Quarter Second Quarter First Quarter December 31, September 30, June 30, (restated) Interest income $ $ $ Expenses ) ) ) Net (loss) before tax recovery ) ) ) Future income tax recovery Net (loss) income after tax recovery ) ) ) Net income (loss) per share (basic) Cash flow provided by (used in) operations ) ) Cash and cash equivalents, end of period Assets Future income tax liabilities Dividends Nil Nil Nil March 31, 2009 Fiscal Year Fourth Quarter Third Quarter Second Quarter First Quarter March 31, December 31, September 30, June 30, (restated) (restated) (restated) Interest income $ Expenses ) Net (loss) before tax recovery ) Future income tax recovery ) Net (loss) income after tax recovery ) Net income (loss) per share (basic) Cash flow used in operations ) Cash and cash equivalents, end of period Assets Future income tax liabilities Dividends Nil Nil Nil Nil Investing in Gahcho Kué 8 March 31, 2008 Fiscal Year Fourth Quarter Third Quarter Second Quarter First Quarter March 31, December 31, September 30, June 30, Interest income $ Expenses ) Gain on sale of long-term investments – – – Net (loss) income before tax recovery ) ) ) Net (loss) income after tax recovery ) ) Net loss per share (basic) ) ) Cash flow used in operations ) Cash and cash equivalents,end of period Assets Future income tax liabilities Dividends Nil Nil Nil Nil RESTATEMENT OF INTERIM FINANCIAL RESULTS, AND FUTURE INCOME TAX RECOVERY The Company has restated the interim financial statements for the periods starting June 30, 2008 to reflect the correct intra-period allocation of income tax recovery/provision from the three months ended June 30, 2008, to the three months ended December 31, 2008 and for the three months ended June 30, 2009. The income tax recovery relates to a portion of previously unrecognized future income tax assets amounting to $111,405 for the three months ended June 30, 2008, $93,255 for the three months ended September 30, 2008, a provision for $30,166 for the three months ended December 31, 2008, and $86,986 for the three months ending June 30, 2009. The effects of the restatement are summarized in the following table: June September September December December June 3 months 3 months 6 months 3 months 9 months 3 months Income Statement Future income tax recovery- originally reported $
